DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p.9-10, filed 4 March 2022, with respect to Double Patenting have been fully considered and are persuasive.  The previous Double patent rejection has been withdrawn after Terminal Disclaimer has been filed and approved.
Applicant's arguments, with respect to 35 U.S.C. §103 rejection to Claims 1-12 and 18-20, see p.10-11, filed on 4 March 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §103 rejection to Claims 1-12 and 18-20 is withdrawn after independent Claims 1 and 18 being amended.
	
Allowable Subject Matter
Claims 1-20 are allowed.
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of including at least one non-linear function for processing the set of values in xyY color space, wherein the at least one non-linear function is not applied to the colorimetric coordinates x and y, and wherein the at least one non-linear function is applied to the luminance Y, thereby creating a luma Y' as claimed in independent Claims 1, 13 and 18.  The closest prior art, Minoo et al. (US 2017/0026646 A1), discloses applying non-linear function for processing YCbCr and generate Y’CbCr, wherein Y’ is luma, a non-linear processed luminance.  However, color space YCbCr is different from color space CIE xyY because Cb and Cr are device dependent but x and y are device independent.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YINGCHUN HE/Primary Examiner, Art Unit 2613